


110 HR 890 : Student Loan Sunshine

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 890
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 10, 2007
			 Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To establish requirements for lenders and
		  institutions of higher education in order to protect students and other
		  borrowers receiving educational loans.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Sunshine
			 Act.
		2.Institution and
			 lender reporting and disclosure requirementsTitle I of the Higher Education Act of 1965
			 (20 U.S.C. 1001 et
			 seq.) is amended by adding at the end the following:
			
				ELender and
				institution requirements relating to educational loans
					151.DefinitionsIn this part:
						(1)Covered
				institutionThe term covered institution—
							(A)means any
				educational institution that offers a postsecondary educational degree,
				certificate, or program of study (including any institution of higher
				education, as such term is defined in section 102) and receives any Federal
				funding or assistance; and
							(B)includes an agent
				of the educational institution (including an alumni association, booster club,
				or other organization directly or indirectly associated with such institution)
				or employee of such institution.
							(2)Educational
				loanThe term educational loan (except when used as
				part of the term private educational loan) means—
							(A)any loan made,
				insured, or guaranteed under title IV; or
							(B)a private
				educational loan (as defined in
				paragraph (6)).
							(3)Preferred lender
				arrangementThe term preferred lender arrangement
				means an arrangement or agreement between a lender and a covered
				institution—
							(A)under which
				arrangement or agreement a lender provides or otherwise issues educational
				loans to the students attending the covered institution or the parents of such
				students; and
							(B)which arrangement
				or agreement relates to the covered institution recommending, promoting,
				endorsing, or using the educational loan product of the lender.
							(4)Lender
							(A)In
				generalThe term lender—
								(i)means a creditor,
				except that such term shall not include an issuer of credit secured by a
				dwelling or under an open end credit plan; and
								(ii)includes an agent
				of a lender.
								(B)Incorporation of
				TILA definitionsThe terms creditor,
				dwelling and open end credit plan have the
				meanings given such terms in section 103 of the Truth in Lending Act
				(15 U.S.C.
				1602).
							(5)OfficerThe
				term officer includes a director or trustee of an institution.
						(6)Private
				educational loanThe term private educational loan
				means a private loan provided by a lender that—
							(A)is not made,
				insured, or guaranteed under title IV; and
							(B)is issued by a
				lender expressly for postsecondary educational expenses to a student, or the
				parent of the student, regardless of whether the loan involves enrollment
				certification by the educational institution that the student attends.
							(7)Postsecondary
				educational expensesThe term postsecondary educational
				expenses means any of the expenses that are included as part of a
				student's cost of attendance, as defined under section 472.
						152.Requirements for
				lenders and institutions participating in preferred lender
				arrangements
						(a)Certification by
				lendersIn addition to any
				other disclosure required under Federal law, each lender that participates in
				one or more preferred lender arrangements shall annually certify to the
				Secretary that all of the preferred lender arrangements in which it
				participates is in compliance with the requirements of this Act. Such
				compliance of such preferred lender arrangement shall be reported on and
				attested to annually by the auditor of such lender in the audit conducted
				pursuant to section 428(b)(1)(U)(iii).
						(b)Provision of
				loan informationA lender may not provide a private educational
				loan to a student attending a covered institution with which the lender has a
				preferred lender arrangement, or the parent of such student, until the covered
				institution has informed the student or parent of their remaining options for
				borrowing under title IV, including information on any terms and conditions of
				available loans under such title that are more favorable to the
				borrower.
						(c)Use of
				institution name
							(1)In
				generalA covered institution that has entered into a preferred
				lender arrangement with a lender regarding private educational loans shall not
				allow the lender to use the name, emblem, mascot, or logo of the institution,
				or other words, pictures, or symbols readily identified with the institution,
				in the marketing of private educational loans to the students attending the
				institution in any way that implies that the institution endorses the private
				educational loans offered by the lender.
							(2)ApplicabilityParagraph
				(1) shall apply to any preferred lender arrangement, or
				extension of such arrangement, entered into or renewed after the date of
				enactment of the Student Loan Sunshine
				Act.
							153.Interest rate
				report for institutions and lenders participating in preferred lender
				arrangements
						(a)Duties of the
				Secretary
							(1)Report and model
				formatNot later than 180 days after the date of enactment of the
				Student Loan Sunshine Act, the Secretary shall—
								(A)prepare a report
				on the adequacy of the information provided to students and the parents of such
				students about educational loans, after consulting with students,
				representatives of covered institutions (including financial aid
				administrators, registrars, and business officers), lenders, loan servicers,
				and guaranty agencies;
								(B)develop and
				prescribe by regulation a model disclosure form to be used by lenders and
				covered institutions in carrying out
				subsections (b) and
				(c) that—
									(i)will be easy for
				students and parents to read and understand;
									(ii)will be easily
				usable by lenders, institutions, guaranty agencies, and loan servicers;
									(iii)will provide
				students and parents with the relevant information about the terms and
				conditions for both Federal and private educational loans;
									(iv)is based on the
				report's findings and developed in consultation with—
										(I)students;
										(II)representatives
				from institutions of higher education, including financial aid administrators,
				registrars, business officers, and student affairs officials;
										(III)lenders;
										(IV)loan
				servicers;
										(V)guaranty agencies;
				and
										(VI)with respect to the requirements of
				clause (vi) concerning private
				educational loans, the Board of Governors of the Federal Reserve System;
										(v)provides
				information on the applicable interest rates and other terms and conditions of
				the educational loans provided by a lender to students attending the
				institution, or the parents of such students, disaggregated by each type of
				educational loans provided to such students or parents by the lender,
				including—
										(I)the interest rate of the loan;
										(II)any fees
				associated with the loan;
										(III)the repayment
				terms available on the loan;
										(IV)the opportunity
				for deferment or forbearance in repayment of the loan, including whether the
				loan payments can be deferred if the student is in school;
										(V)any additional
				terms and conditions applied to the loan, including any benefits that are
				contingent on the repayment behavior of the borrower;
										(VI)the annual percentage rate for such loans,
				computed determined in the manner required under section 107 of the Truth in
				Lending Act (15
				U.S.C. 1606) on the basis of the actual net disbursed amount of
				the loan;
										(VII)the average
				amount borrowed from the lender by students enrolled in the institution who
				obtain loans of such type from the lender for the preceding academic year;
										(VIII)the average
				interest rate on such loans provided to such students for the preceding
				academic year;
										(IX)contact information for the lender;
				and
										(X)any philanthropic contributions made by the
				lender to the covered institution; and
										(vi)provides, in addition, with respect to
				private educational loans, the following information with respect to loans made
				by each lender recommended by the covered institution:
										(I)the method of
				determining the interest rate of the loan;
										(II)whether, and
				under what conditions, early repayment may be available without penalty;
										(III)late payment
				penalties; and
										(IV)such other
				information as the Secretary may require; and
										(C)(i)submit the report and
				model disclosure form to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and Labor of the House of
				Representatives; and
									(ii)make the report and model
				disclosure form available to covered institutions, lenders, and the
				public.
									(2)Model form
				updateNot later than 1 year after the submission of the report
				and model disclosure form described in
				paragraph (1)(B), the Secretary
				shall—
								(A)assess the
				adequacy of the model disclosure form;
								(B)after consulting
				with students, representatives of covered institutions (including financial aid
				administrators, registrars, and business officers), lenders, loan servicers,
				and guaranty agencies—
									(i)prepare a list of
				any improvements to the model disclosure form that have been identified as
				beneficial to borrowers; and
									(ii)update the model
				disclosure form after taking such improvements into consideration; and
									(C)(i)submit the list of
				improvements and updated model disclosure form to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Education and
				Labor of the House of Representatives; and
									(ii)make updated model disclosure form
				available to covered institutions, lenders, and the public.
									(3)Use of
				formThe Secretary shall take such steps as necessary to make the
				model disclosure form, and any updated model disclosure form, available to
				covered institutions and to encourage—
								(A)lenders subject to
				subsection (b) to use the model disclosure
				form or updated model disclosure form (if available) in providing the
				information required under
				subsection (b); and
								(B)covered
				institutions to use such format in preparing the information reported under
				subsection (c).
								(4)ProceduresSections 482(c) and 492 of this Act shall
				not apply to the model disclosure form in the regulations prescribed under
				paragraph (1)(B), but shall apply to
				the updating of such form under
				paragraph (2).
							(b)Lender
				dutiesEach lender that has a preferred lender arrangement with a
				covered institution shall annually, by a date determined by the Secretary,
				provide to the covered institution and to the Secretary the information
				included on the model disclosure form or an updated model disclosure form (if
				available) for each type of educational loan provided by the lender to students
				attending the covered institution, or the parents of such students, for the
				preceding academic year.
						(c)Covered
				institution reportsEach covered institution shall—
							(1)prepare and submit
				to the Secretary an annual report, by a date determined by the Secretary, that
				includes, for each lender that has a preferred lender arrangement with the
				covered institution and that has submitted to the institution the information
				required under
				subsection (b)—
								(A)the information
				included on the model disclosure form or updated model disclosure form (if
				available) for each type of educational loan provided by the lender to students
				attending the covered institution, or the parents of such students; and
								(B)a detailed
				explanation of why the covered institution believes the terms and conditions of
				each type of educational loan provided pursuant to the agreement are beneficial
				for students attending the covered institution, or the parents of such
				students; and
								(2)ensure that the
				report required under
				paragraph (1) is made available to the
				public and provided to students attending or planning to attend the covered
				institution, and the parents of such students, in time for the student or
				parent to take such information into account before applying for or selecting
				an educational loan.
							(d)Disclosures by
				Covered InstitutionsA
				covered institution shall disclose, on its website and in the informational
				materials described in
				subsection (e)—
							(1)a statement
				that—
								(A)indicates that
				students are not limited to or required to use the lenders the institutions
				recommends; and
								(B)the institution is
				required to process the documents required to obtain a loan from any eligible
				lender the student selects;
								(2)at a minimum, all
				of the information provided by the model disclosure form prescribed under
				subsection (a)(1)(B) with respect to
				any lender recommended by the institution for Federal student loans and, as
				applicable, private educational loans;
							(3)the maximum amount
				of Federal grant and loan aid available to students in an easy-to-understand
				format; and
							(4)the institution's
				cost of attendance (as determined under section 472).
							(e)Informational
				MaterialsThe informational
				materials described in this subsection are any publications, mailings, or
				electronic messages or media distributed to prospective or current students and
				parents of students that describe, discuss, or relate to the financial aid
				opportunities available to students at an institution of higher education.
						154.Private
				educational loan disclosure requirements for covered institutionsA covered institution that provides
				information to any student, or the parent of such student, regarding a private
				educational loan from a lender shall, prior to or concurrent with such
				information—
						(1)inform the student
				or parent of—
							(A)the student or
				parent's eligibility for assistance and loans under title IV; and
							(B)the terms and
				conditions of such private educational loan that are less favorable than the
				terms and conditions of educational loans for which the student or parent is
				eligible, including interest rates, repayment options, and loan forgiveness;
				and
							(2)ensure that
				information regarding such private educational loan is presented in such a
				manner as to be distinct from information regarding loans that are made,
				insured, or guaranteed under title IV.
						155.Integrity
				provisions
						(a)Institution Code
				of Conduct Required
							(1)Code of
				ConductEach institution of
				higher education that participates in the Federal student loan programs under
				title IV or has students that obtain private educational loans shall—
								(A)develop a code of
				conduct in accordance with
				paragraph (2) with which its officers,
				employees, and agents shall comply with respect to educational loans;
								(B)publish the code
				of conduct prominently on its website; and
								(C)administer and
				enforce such code in accordance with the requirements of this
				subsection.
								(2)Contents of
				codeThe code required by this section shall—
								(A)prohibit a
				conflict of interest or the appearance of a conflict of interest with the
				responsibilities of such officer, employee, or agent with respect to student
				loans or other financial aid; and
								(B)at a minimum,
				include provisions in compliance with the provisions of the following
				subsections of this section.
								(3)Training and
				complianceAn institution of
				higher education shall administer and enforce a code of conduct required by
				this section by, at a minimum, requiring all of its officers, employees, and
				agents with responsibilities with respect to student loans or other financial
				aid to obtain training annually in compliance with the code.
							(b)Gift
				ban
							(1)ProhibitionA lender, guarantor, or servicer of
				educational loans shall not offer any gift to an officer, employee, or agent of
				a covered institution.
							(2)Inspector
				General reportThe Inspector General of the Department of
				Education shall investigate any reported violation of this subsection and shall
				annually submit a report to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and Labor of the House of
				Representatives identifying all reported violations of the gift ban under
				paragraph (1), including the lenders
				involved in each such violation, for the preceding year.
							(3)Definition of
				gift
								(A)In
				generalIn this subsection, the term gift means any
				gratuity, favor, discount, entertainment, hospitality, loan, or other item
				having a monetary value of more than a de minimus amount. The term includes a
				gift of services, transportation, lodging, or meals, whether provided in kind,
				by purchase of a ticket, payment in advance, or reimbursement after the expense
				has been incurred.
								(B)ExceptionsThe
				term gift shall not include any of the following:
									(i)Standard
				informational material related to a loan or financial literacy, such as a
				brochure.
									(ii)Food, refreshments, training, or
				informational material furnished to an officer, employee, or agent of an
				institution as an integral part of a training session that is designed to
				improve the lender's service to the covered institution, if such training
				contributes to the professional development of the officer, employee, or agent
				of the institution.
									(iii)Favorable terms,
				conditions, and borrower benefits on an educational loan provided to a student
				employed by the covered institution if such terms, conditions, or benefits are
				comparable to those provided to all students of the institution.
									(iv)Exit counseling services provided to
				borrowers to meet a covered institution’s responsibilities for exit counseling
				as required by section 485(b) provided that—
										(I)a
				covered institution’s staff are in control of the counseling (whether in person
				or via electronic capabilities); and
										(II)such counseling
				does not promote the products or services of any lender.
										(C)Rule for gifts
				to family membersFor
				purposes of this section, a gift to a family member of an officer, employee, or
				agent of a covered institution, or a gift to any other individual based on that
				individual’s relationship with the officer, employee, or agent, shall be
				considered a gift to the officer, employee, or agent if—
									(i)the gift is given with the knowledge and
				acquiescence of the officer, employee, or agent; and
									(ii)the officer, employee, or agent has reason
				to believe the gift was given because of the official position of the officer,
				employee, or agent.
									(c)Fees from
				lenders for service prohibitedAn officer, employee, or agent who is
				employed in the financial aid office of the institution, or who otherwise has
				responsibilities with respect to educational loans or other financial aid,
				shall not accept from any lender or affiliate of any lender (as the term
				affiliate is defined in section 487(a)) any fee, payment, or other financial
				benefit (including the opportunity to purchase stock) as compensation for
				consulting services, serving on an advisory council, or otherwise advising such
				lender or affiliate.
						(d)Ban on
				educational loan arrangements
							(1)ProhibitionAn
				institution of higher education shall not enter into any educational loan
				arrangement with any lender.
							(2)DefinitionFor
				purposes of this subsection, an educational loan arrangement is an arrangement
				between an institution of higher education (or an agent of the institution) and
				a lender under which—
								(A)a lender provides
				or issues educational loans to students attending the institution or to parents
				of such students;
								(B)the institution
				recommends the lender or the loan products of the lender; and
								(C)the lender pays a fee or provides other
				material benefits, including profit or revenue sharing, to the institution or
				officers, employees, or agents of the institution.
								(e)Ban on staffing
				assistance
							(1)ProhibitionAn institution of higher education shall
				not request or accept from any lender any assistance with call center staffing
				or financial aid office staffing.
							(2)Certain
				assistance permittedNothing in
				paragraph (1) shall be construed to
				prohibit an institution from requesting or accepting assistance from a lender
				related to—
								(A)professional
				development training for financial aid administrators; or
								(B)providing
				educational counseling materials, financial literacy materials, or debt
				management materials to borrowers, provided that such materials disclose to
				borrowers the identification of any lender that assisted in preparing or
				providing such materials.
								(f)Ban on
				opportunity poolsAn
				institution of higher education shall not request, accept, or consider from any
				lender any offer of funds to be used for private educational loans to students
				in exchange for the covered institution providing concessions or promises to
				the lender, and a lender shall not make any such offer.
						(g)Ban on
				participation on advisory councilsAn officer, employee, or agent who is
				employed in the financial aid office of a covered institution, or who otherwise
				has responsibilities with respect to educational loans or other financial aid,
				shall not serve on or otherwise participate with advisory councils of lenders
				or affiliates of lenders. Nothing in this subsection shall prohibit lenders
				from seeking advice from covered institutions or groups of covered institutions
				(including through telephonic or electronic means, or a meeting) in order to
				improve products and services for borrowers, provided there are no gifts or
				compensation (including for transportation, lodging, or related expenses)
				provided by lenders in connection with seeking this advice from such
				institutions.
						156.Compliance and
				enforcement
						(a)Condition of any
				Federal assistanceNotwithstanding any other provision of law,
				a covered institution or lender shall comply with this part as a condition of
				receiving Federal funds or assistance provided after the date of enactment of
				the Student Loan Sunshine Act.
						(b)PenaltiesNotwithstanding any other provision of law,
				if the Secretary determines, after providing notice and an opportunity for a
				hearing for a covered institution or lender, that the covered institution or
				lender has violated
				subsection (a)—
							(1)in the case of a
				covered institution, or a lender that does not participate in a loan program
				under title IV, the Secretary may impose a civil penalty in an amount of not
				more than $25,000; and
							(2)in the case of a
				lender that does participate in a program under title IV, the Secretary may
				limit, terminate, or suspend the lender’s participation in such program.
							(c)ConsiderationsIn
				taking any action against a covered institution or lender under
				subsection (b), the Secretary shall take
				into consideration the nature and severity of the violation of
				subsection
				(a).
						.
		3.Program
			 participation agreementsSection 487(a) of the Higher Education Act
			 of 1965 (20 U.S.C.
			 1094(a)) is amended by adding at the end the following:
			
				(24)(A)In the case of an institution (including an
				officer (including a director or trustee), employee, or agent of an
				institution) that maintains a preferred lender list, in print or any other
				medium, through which the institution recommends 1 or more specific lenders for
				educational loans (as such term is defined in section 151 of this Act, but
				excluding loans under part D of this title) to the students attending the
				institution (or the parents of such students), the institution will—
						(i)clearly and fully disclose on the
				preferred lender list—
							(I)why the institution has included each
				lender as a preferred lender, especially with respect to terms and conditions
				favorable to the borrower; and
							(II)that the students attending the
				institution (or the parents of such students) do not have to borrow from a
				lender on the preferred lender list;
							(ii)ensure, through the use of the
				list provided by the Secretary under
				subparagraph (C), that—
							(I)there
				are not less than 3 lenders named on the each preferred lending list offered by
				the institution that are not affiliates of each other; and
							(II)the preferred lender list—
								(aa)specifically indicates, for each
				lender on the list, whether the lender is or is not an affiliate of each other
				lender on the list; and
								(bb)if the lender is an affiliate of
				another lender on the list, describes the specifics of such affiliation;
								(iii)establish and prominently disclose a
				process to ensure that lenders are placed upon the preferred lender list on the
				basis of the benefits provided to borrowers, including—
							(I)highly competitive interest rates, terms,
				or conditions for loans made under part B;
							(II)high-quality servicing for such loans;
				or
							(III)additional benefits beyond the standard
				terms and conditions for such loans;
							(iv)exercise a duty of care and a duty of
				loyalty to compile the preferred lender list without prejudice and for the sole
				benefit of the student;
						(v)not deny or otherwise impede the
				borrower’s choice of a lender or cause unnecessary delays in loan certification
				under this title for those borrowers who choose a lender than has not been
				recommended or suggested by the institution.
						(B)For the purposes of
				subparagraph (A)(ii)—
						(i)the term affiliate
				means a person that controls, is controlled by, or is under common control with
				another person; and
						(ii)a person controls, is controlled
				by, or is under common control with another person if—
							(I)the person directly or indirectly, or
				acting through 1 or more others, owns, controls, or has the power to vote 5
				percent or more of any class of voting securities of such other person;
							(II)the person controls, in any manner, the
				election of a majority of the directors or trustees of such other person;
				or
							(III)the Secretary determines (after notice
				and opportunity for a hearing) that the person directly or indirectly exercises
				a controlling interest over the management or policies of such other
				person.
							(C)The Secretary shall maintain and
				update a list of lender affiliates of all eligible lenders, and shall provide
				such list to the eligible institutions for use in carrying out
				subparagraph
				(A).
					.
		4.Notice of
			 availability of funds from Federal sourcesSection 128 of the Truth in Lending Act
			 (15 U.S.C.
			 1638) is amended by adding at the end the following:
			
				(e)Disclosures
				relating to private educational loans
					(1)In
				generalIn the case of an extension of credit that is a private
				educational loan, other than a loan secured by a dwelling or an open end credit
				plan, the creditor shall provide in every application for such extensions of
				credit and together with any solicitation, marketing, or advertisement of such
				extensions of credit, written, electronic, or otherwise, the disclosures
				described in paragraph (2).
					(2)DisclosuresDisclosures
				required by this subsection shall include a clear and prominent
				statement—
						(A)that the borrower
				may qualify for Federal financial assistance through a program under title IV
				of the Higher Education Act of 1965, in lieu of or in addition to a loan from a
				non-Federal source;
						(B)that in many cases, a Federal student loan
				may provide the consumer with more beneficial terms and conditions, including a
				lower annual percentage rate and fewer and lower fees, than private educational
				loans;
						(C)that the consumer
				may obtain additional information concerning such Federal financial assistance
				from their institution of higher education or at the website of the Department
				of Education; and
						(D)such other
				information as the Board may require.
						(3)Clear and
				conspicuous disclosureThe
				disclosure required under
				paragraph (2) shall be placed in a
				conspicuous and prominent location on or with any written application,
				solicitation, or other document or paper relating to any extension of credit
				consisting of or involving a private educational loan for which such disclosure
				is required under this subsection.
					(4)Written
				acknowledgment of receiptIn
				each case in which a disclosure is provided pursuant to
				paragraph (2) and an application initiated,
				a creditor shall obtain a written acknowledgment from the consumer that the
				consumer has read and understood the disclosure.
					(5)Additional
				disclosuresIn the case of an
				extension of credit that is a private educational loan, other than a loan
				secured by a dwelling or an open end credit plan, the creditor shall make
				available, in a clear and accessible manner (including through the website of
				the creditor), the information required by sections 153(a)(1)(B)(iv) and (v) of
				the Higher Education Act of 1965.
					(6)Provision of
				informationBefore a creditor may issue any funds with respect to
				an extension of credit described in
				paragraph (1) for an amount equal to more
				than $1,000, the creditor shall notify the relevant postsecondary educational
				institution, in writing, of the proposed extension of credit and the amount
				thereof.
					(7)Regulatory
				authorityThe Board—
						(A)shall issue such
				rules and regulations as may be necessary to implement this subsection;
				and
						(B)may, by rule,
				establish appropriate exceptions to the requirements of this subsection.
						(8)DefinitionsAs
				used in this subsection, the terms private educational loan and
				covered institution have the same meanings as in section 151 of
				the Higher Education Act of
				1965.
					.
		5.Improved
			 information concerning the Federal student financial aid websiteSection 131 of the Higher Education Act of
			 1965 (20 U.S.C.
			 1015) is amended by adding at the end the following new
			 subsection:
			
				(e)Promotion of the
				Department of Education Federal student financial aid websiteThe
				Secretary—
					(1)shall display a link to the Federal student
				financial aid website of the Department of Education in a prominent place on
				the homepage of the Department of Education website; and
					(2)may use administrative funds available for
				the Department’s operations and expenses for the purpose of advertising and
				promoting the availability of the Federal student financial aid website.
					(f)Promotion of
				availability of information concerning student financial aid programs of other
				departments and agencies
					(1)Availability of
				informationThe Secretary
				shall ensure that the eligibility requirements, application procedures,
				financial terms and conditions, and other relevant information for each
				non-departmental student financial assistance program are easily accessible
				through the Federal student financial aid website and are incorporated into the
				search matrix on such website in a manner that permits students and parents to
				readily identify the programs that are appropriate to their needs and
				eligibility.
					(2)Agency
				responseEach Federal
				department and agency shall promptly respond to surveys or other requests for
				the information required by
				paragraph (1), and shall identify for the
				Secretary any non-departmental student financial assistance program operated,
				sponsored, or supported by such Federal department or agency.
					(3)DefinitionFor purposes of this subsection, the term
				non-departmental student financial assistance program means any
				grant, loan, scholarship, fellowship, or other form of financial aid for
				students pursuing a postsecondary education that is—
						(A)distributed
				directly to the student or to the student's account at the institution of
				higher education; and
						(B)operated,
				sponsored, or supported by a Federal department or agency other than the
				Department of
				Education.
						.
		
	
		
			Passed the House of
			 Representatives May 9, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
